United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS          March 4, 2004
                        FOR THE FIFTH CIRCUIT
                                                          Charles R. Fulbruge III
                                                                  Clerk

                            No. 03-11222
                          Summary Calendar



RODNEY WAYNE FERRELL,

                                     Plaintiff-Appellant,

versus

JIM BOWLES, Dallas County Sheriff; GARY JOHNSON;
WAYNE SCOTT; MANAGEMENT AND TRAINING CORPORATION OF UTAH,
PRISON CORPORATION; UNKNOWN DALLAS COUNTY SHERIFF’S
DEPARTMENT EMPLOYEES AND TDCJ-ID OFFICIALS,

                                     Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 3:03-CV-824-N
                      --------------------

Before JONES, BENAVIDES, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Rodney Wayne Ferrell, Texas prisoner # 809975, appeals the

district court’s denial of his motion to proceed in forma

pauperis (IFP) and certification that his appeal would not be

taken in good faith.    See Baugh v. Taylor, 117 F.3d 197, 202 (5th

Cir. 1997).    For the reasons discussed below, Ferrell’s motion to

proceed IFP is GRANTED.   Ferrell’s motion for appointment of

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 03-11222
                                 -2-

counsel on appeal is DENIED.   See Ulmer v. Chancellor, 691 F.2d
209, 212 (5th Cir. 1982).

     The district court was correct in its determination that

there is no constitutional basis for Ferrell’s assertion that he

was transferred from a local prison to the Texas Department of

Criminal Justice - Institutional Division (TDCJ-ID) in violation

of state law, thereby subjecting him to cruel and unusual

punishment and involuntary servitude.      Sandin v. Connor, 515 U.S.
472, 484 (1995); Malchi v. Thaler, 211 F.3d 953, 957 (5th Cir.

2000); Madison v. Parker, 104 F.3d 765, 767 (5th Cir. 1997)

(citation omitted).   This portion of the district court’s

judgment is AFFIRMED.

     Contrary to the conclusion reached by the district court,

this court has recognized that prisoners have a right to bodily

privacy.   Oliver v. Scott, 276 F.3d 736, 745-46 (5th Cir. 2002)

Even though “any such right is minimal, at best,” the intrusion

on the inmate’s right to bodily privacy must be balanced against

the state’s interest.”   Id. (quoting Turner v. Safley, 482 U.S.
78, 89 (1987)).   The district court’s dismissal of Ferrell’s 42

U.S.C. § 1983 complaint as frivolous on this issue is VACATED,

and the case is REMANDED for further proceedings on this issue.

     IFP GRANTED; APPOINTMENT OF COUNSEL DENIED; AFFIRMED IN

PART; VACATED IN PART and REMANDED.